DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10 - 12, filed 04/28/2022, with respect to claims 1 – 20 have been fully considered and are persuasive.  The rejection of claims 1 - 20 has been withdrawn. 
Applicant argues that the prior art made of record does not tach entering listening state according to the time at which the wake-up word is recognized by any one smart speaker in the wireless network and time at which the wake-up word is recognized by other smart speakers in the wireless network or according to the speech intensity corresponding to the wake-up word is recognized by any one smart speaker in the wireless network and a speech intensity corresponding to the wake-up word is recognized by other smart speaker in the wireless network (Amendment, pages 10 – 12).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 9, line 1, “A smart speaker, comprising:” has been replaced by - A smart speaker system, comprising:-.
In claim 9, line 5, “at least one processor capable of” has been replaced by -at least one processor for-.
In claim 19, line 1, “A non-instantaneous computer” has been replaced by -A non-transitory computer-.

Allowable Subject Matter
Claims 1 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (performing a recognition processing to the speech information to obtain identification information corresponding to the wake-up word, wherein the identification information comprises time at which the wake-up word is recognized by any one smart speaker in the wireless network or a speech intensity corresponding to the wake-up word is recognized by any one smart speaker in the wireless network; and
determining whether to wake up the smart speaker itself to enter listening state according to the time at which the wake-up word is recognized by any one smart speaker in the wireless network and time at which the wake-up word is recognized by other smart speakers in the wireless network or according to the speech intensity corresponding to the wake-up word is recognized by any one smart speaker in the wireless network and a speech intensity corresponding to the wake-up word is recognized by other smart speaker in the wireless network.). These limitations in conjunction with other limitations of the dependent and independent claims 1 – 20 were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658